         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 AMERICAN FEDERATION OF LABOR & CONGRESS                          )
 OF INDUSTRIAL ORGANIZATIONS                                      )
                                                                  )
 and                                                              )
                                                                  )
 BALTIMORE-DC METRO BUILDING AND                                  )
 CONSTRUCTION TRADES COUNCIL,                                     ) Civil Case No. 20-cv-
                                                                  ) 1909-BAH
                Plaintiffs,                                       )
                                                                  )
        v.                                                        )
                                                                  )
 NATIONAL LABOR RELATIONS BOARD,                                  )
                                                                  )
                Defendant.                                        )
                                                                  )

NATIONAL LABOR RELATIONS BOARD’S REPLY IN SUPPORT OF MOTION FOR
    TRANSFER TO THE D.C. CIRCUIT TO CURE WANT OF JURISDICTION

       The issue presented by this motion is not easy, but it is simple: is the National Labor

Relations Act (“NLRA” or “the Act”)’s provision channeling jurisdiction of judicial review to

the circuit courts, specifically Section 10(f) of the NLRA 29 U.S.C. § 160(f), broad enough to

encompass rulemakings initiated by the National Labor Relations Board? The answer is yes.

Clear precedent from the D.C. Circuit and Supreme Court commands that ambiguous statutes

providing for direct review of agency actions in circuit courts be read as broadly as their text will

permit. Section 10(f)’s relatively broad language can be read, even in light of some ambiguities

created by its venue provisions and placement within the NLRA, to authorize circuit courts to

review this matter. This is especially so when Section 10(f) is placed in the context of the whole

NLRA—a statute animated by a manifest Congressional intent to remove district courts from the

practice of issuing sweeping pronouncements governing national labor policy. Because the

NLRA can be given such a broad reading, under the precedents we have cited, it must be.

                                                  1
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 2 of 22




I.     AFL-CIO cannot foreclose by estoppel reexamination of this Court’s subject-matter
       jurisdiction.

       There is no question that the issue of jurisdiction to review NLRA rulemakings was

accorded insufficient attention—and indeed, for the most part, no attention at all—in cases prior

to this Court’s very recent decision in AFL-CIO v. NLRB, No. 20-0899, 2020 WL 3041384

(D.D.C. June 7, 2020) (“AFL-CIO I”). AFL-CIO does not contend otherwise (Opp. at 9 n.2.). But

“the existence of unaddressed jurisdictional defects” in a prior decision “has no precedential

effect.” Lewis v. Casey, 518 U.S. 343, 352 n.2 (1996) (citing Fed. Election Comm'n v. NRA

Political Victory Fund, 513 U.S. 88, 97 (1994); United States v. More, 7 U.S. (3 Cranch) 159,

172 (1805) (Marshall, C. J.) (bench decision)). The question of jurisdiction is too essential to be

decided by “drive-by jurisdictional holdings.” Steel Co. v. Citizens for a Better Env’t, 523 U.S.

83, 91 (1998).

       Thus, “[o]bjections to a tribunal's jurisdiction can be raised at any time, even by a party

that once conceded the tribunal's subject-matter jurisdiction over the controversy.” Sebelius v.

Auburn Reg’l Med. Ctr., 568 U.S. 145, 153 (2013). In other words, a plaintiff cannot enlarge a

federal court’s subject-matter jurisdiction by reference to “principles of estoppel.” Ins. Corp. of

Ireland v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 (1982). Accordingly, as an

initial matter, AFL-CIO’s various efforts (Opp. at 2, 7-10) to show that the Board’s position is

inconsistent with prior positions that it has taken are irrelevant and miss the mark. This case must

be decided by analysis of the statutory text alone.

II.    Section 10(f) of the NLRA, on its face, grants direct circuit-court review jurisdiction
       over all final orders of the Board.

       We now turn to a more detailed analysis of Section 10(f) and the NLRA as a whole. On

that point, AFL-CIO gains no purchase from the undisputed observation (Opp. at 2) that “the

normal default rule is that persons seeking review of agency action go first to district court rather

                                                  2
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 3 of 22




than to a court of appeals.” Nat’l Auto. Dealers Ass’n v. FTC, 670 F.3d 268, 270 (D.C. Cir.

2012) (cleaned up). That default rule simply does not apply where the statute in question

contains a direct-review provision like Section 10(f); in such cases, the applicable default rule is

to read the direct-review provision to encompass review of all types of agency action. Id. This

broad reading of direct review provisions avoids the irrationality of splitting judicial review

between different levels of the court system unless there is a “firm indication” that Congress

intended such a split. Id. 1 In other words, as we previously explained (Mot. at 6), any ambiguity

in the direct-review provision will be read in favor of coverage.

       Of course, when a direct-review provision extends only to rules made pursuant to a

particular statutory authority, it cannot be interpreted to extend to rules made under another

statutory authority—else the limitations Congress placed upon direct review would be

disregarded. Nat’l Ass’n of Mfrs. v. Dep’t of Defense, 138 S. Ct. 617, 626 (2018) (NAM). This

rule has been repeatedly applied by the D.C. Circuit, notably in Loan Syndications & Trading

Ass’n v. SEC, 818 F.3d 716, 719 (D.C. Cir. 2016), upon which AFL-CIO relies in resisting the

Board’s motion. In that case, the Exchange Act provided for direct review of rules issued

“pursuant to section 78f, 78i(h)(2), 78k, 78k-1, 78o(c)(5) or (6), 78o-3, 78q, 78q-1, or 78s” of

that Act, but the rule in question was issued under Section 78o-11 of the same Act. Id. at 720.

Transparently, then, direct review of that rule could not be had without effectively blue-penciling

“Section 78o-11” into the list of authorities subject to direct review.




1
  Accordingly, AFL-CIO’s citation (Opp. at 2) to Rodriguez v. Penrod, 857 F.3d 902, 906 (D.C.
Cir. 2017), is simply inapposite—in that case, “nothing in Section 1034(h) or any other provision
of the Whistleblower Act provide[d] for direct review in the courts of appeals.” Id. Rodriguez
illustrates that a court cannot simply invent direct appellate review out of whole cloth, but that is,
of course, not the situation we face here.

                                                  3
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 4 of 22




        This case presents no such problems. On its face, the first clause of Section 10(f) of the

NLRA, 29 U.S.C. § 160(f), encompasses the instant rulemaking. That Section provides in

relevant part that:

        Any person aggrieved by a final order of the Board granting or denying in whole or in
        part the relief sought may obtain a review of such order in any United States court of
        appeals in the circuit wherein the unfair labor practice in question was alleged to have
        been engaged in or wherein such person resides or transacts business, or in the United
        States Court of Appeals for the District of Columbia, by filing in such court a written
        petition praying that the order of the Board be modified or set aside.

The jurisdictional trigger here, then, is “a final order of the Board” that grants or denies some

form of “relief sought.” And the Final Rule at issue in this case meets each of these criteria. Is it

“final”? Certainly—it is the culmination of the Board’s decision-making process, and legal

consequences flow from it. Bennett v. Spear, 520 U.S. 154, 178 (1997). Is it an “order”? Again,

yes—for purposes of direct-review statutes, rulemakings are a form of “order” subject to circuit-

court review. N.Y. Republican State Comm. v. SEC, 799 F.3d 1126, 1130-34 (D.C. Cir. 2015)

(NYRSC). Does it grant or deny relief? AFL-CIO disputes this, but as we explain in the next

section, the Final Rule can and should be understood as a type of relief.

        What’s more, unlike the statutes in NAM, 138 S. Ct. at 626, and Loan Syndications, 818

F.3d at 719, the NLRA does not limit circuit court review to any particular class or category of

“final orders of the Board granting or denying . . . relief sought.” To be sure, as both parties have

(we hope) made clear to the court, Board orders in individual representation cases are not

judicially reviewable under Section 10(f), or indeed at all, but the reason for this is that

Congress, when it enacted the NLRA, deemed those orders not to be final. 2 On its face, the text


2
 By express Congressional design, certifications may be the subject of collateral attacks in
unfair labor practice cases thanks to the provisions of Section 9(d) of the Act, 29 U.S.C. §
159(d), which makes the record of a representation certification part of the record on review of
any unfair labor practice case arising out of that certification. Congress’s characterization of


                                                  4
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 5 of 22




of Section 10(f) broadly encompasses reviewable agency action under the Administrative

Procedure Act (“APA”). See 5 U.S.C. § 551(13) (defining the scope of reviewable agency action

under the APA).

III.   The Board granted “relief” within the meaning of the Administrative Procedure Act
       when it issued the Final Rule.

       As just noted, AFL-CIO disputes that the Board in this case has granted any “relief

sought” (Opp. at 6, 15-16). A rulemaking, it suggests, is not “an agency action that grants or

denies any relief to a regulated party.” (Opp. at 15, citing AFL-CIO I, 2020 WL 3041384, at *10;

see also Opp. at 16 n.4 (“Even if the Board could seek relief from itself, the Board never took

any action that could be characterized as such and the Final Rule did not do anything that can be

characterized as granting relief as those words are ordinarily understood.”).) The NLRB

disagrees. “Relief” under the APA, as under common usage both prior to and since the NLRA’s

passage, is a term of surpassing breadth, including “the whole or a part of an agency—(A) grant

of money, assistance, license, authority, exemption, exception, privilege, or remedy; (B)

recognition of a claim, right, immunity, privilege, exemption, or exception; or (C) taking of other

action on the application or petition of, and beneficial to, a person[.]” 5 U.S.C. § 551(11). 3

Accord Relief, NEW WEBSTERIAN 1912 DICTIONARY ILLUSTRATED 690 (1912) (inter alia,

“release from some post of duty” or “redress”); Relief, OXFORD ENGLISH DICTIONARY (3RD ED.

2009) (inter alia, “formal release, esp. in law, from some hardship, burden, or grievance” or

“legal remedy or redress”).


representation cases as non-final thus binds both this Court and the parties. Am. Fed. of Labor v.
NLRB, 308 U.S. 401, 409 (1940) (“AFL”).
3
 Commentators immediately understood the breadth of the APA’s definition of “relief,” and that
expanding judicial review to all forms of “relief” would have the effect of significantly
broadening the extent to which such review was available. See Bernard Schwartz, Administrative
Terminology and the Administrative Procedure Act, 48 MICH. L. REV. 57, 75 (1949).

                                                  5
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 6 of 22




       AFL-CIO’s error is to treat the APA definition as though it were restricted to the C

prong—covering only direct petitions to an agency. From the facts recited in the NPRM and

Final Rule and our opening brief (Mot. at 9-10), it should be clear that the Board has granted any

number of “privileges, exemptions, or exceptions” from its prior rules, recognized “rights” that

did not previously exist, and generally given parties more responsibilities in some areas, and

fewer responsibilities in others, than under the Board’s prior regulations. 4 Accordingly, the Final

Rule fits within prongs A and B of the APA’s definition. Moreover, when Congress says that a

definition “includes” some category, it necessarily authorizes courts to expand upon that

category. See, e.g., Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 162 (2012) (“[T]he

definition is introduced with the verb ‘includes’ instead of ‘means.’ This word choice is

significant because it makes clear that the examples enumerated in the text are intended to be

illustrative, not exhaustive.”) (citation omitted). Even if the Final Rule did not fit the express

terms of the APA’s definition, it would be close enough to the types of “relief” defined there to

warrant inclusion.

       The Board therefore sought relief by issuing a notice of proposed rulemaking—a formal

action which initiated a legal proceeding and gave general notice and an opportunity to present

facts and argument to be made part of an administrative record—and it granted relief within the

broad meaning of that term in administrative law when it issued the final rule at bar. Contrary to



4
  There are a plethora of examples: parties must prepare and campaign for elections in
circumstances where unfair labor practice allegations are pending and would previously have
blocked elections, see 84 Fed. Reg. 39,937-38; 29 C.F.R. § 103.20(b), (c) (2020); parties must
bargain while challenges to an employer’s voluntary recognition of a union are pending, see 85
Fed. Reg. 18,368; parties are exempt from mandated bargaining where such a challenge has been
sustained, see id.; and parties must exchange significantly different and more detailed evidence
prior to effectuating voluntary recognition in the construction industry in order to bar challenges
to the union’s certification, see 84 Fed. Reg. 39,938-39; 29 C.F.R. § 103.22(a) (2020).

                                                  6
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 7 of 22




AFL-CIO’s assertion, there is nothing linguistically unnatural about the notion of granting

administrative “relief” through rulemaking as opposed to adjudication.

       AFL-CIO’s counterargument thus reduces to the claim that because the Board, in this

particular case, happened to act on its own motion, the requirements of Section 10(f) are not met.

But this is mere happenstance that cannot be permitted to control the locus of judicial review.

The Board can make rules at the behest of a private party’s petition for rulemaking and has, in

recent years, done just that. Notification of Employee Rights Under the National Labor Relations

Act, 76 Fed. Reg. 54,005 (Aug. 30, 2011). At any time, AFL-CIO could petition the Board to

reverse this rulemaking. 29 C.F.R. § 102.124. 5 If AFL-CIO were to do so, the Board would

presumably decline the invitation, for the same reason that it issued the Rule in the first place.

AFL-CIO would then have been denied relief, and by its own reasoning here, be entitled to

circuit-court review; it could thus, by either filing or declining to file a rulemaking petition,

control the locus of review. Subject-matter jurisdiction cannot hinge on such tactical

calculations. See Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 742 (1985) (rejecting

construction of statute that would have made the locus of judicial review dependent upon the

“fortuitous circumstance” of whether an interested person happened to request a hearing or not). 6


5
 This possibility is no mere hypothetical; as to another recent rulemaking conducted by the
Board, regarding joint employment under the NLRA, AFL-CIO actually filed just such a
petition, which is currently pending. Exhibit 1, attached.
6
  AFL-CIO poses its own slippery-slope hypothetical—couldn’t the Board theoretically file its
own unfair labor practice charge and grant relief upon it? (Opp. at 16.) We see no reason to fight
this hypothetical; in our view, the circuit courts, not the district courts, would indeed have
subject-matter jurisdiction to review such an order. But no absurd result follows. The order
would be summarily vacated for precisely the reason AFL-CIO cites: the Board has no authority
to initiate unfair labor practice prosecutions analogous to the way that it may initiate
rulemakings. Chamber of Commerce of U.S. v. NLRB, 856 F. Supp. 2d 778, 791 (D.S.C. 2012),
aff'd, 721 F.3d 152 (4th Cir. 2013). AFL-CIO has confused the question of subject-matter
jurisdiction, i.e. the allocation of different classes of cases to different levels of the judiciary,


                                                   7
          Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 8 of 22




When the Board initiates and then concludes a rulemaking proceeding by making regulations

with prospective binding effect, that’s “granting . . . relief sought” within the meaning of Section

10(f).

IV.      Even assuming Section 10(f) applies only when unfair labor practices are at issue,
         this rulemaking is one of those cases.

         With these preliminaries addressed, the crux of the argument advanced by AFL-CIO is

that Section 10(f) permits review only “when some kind of unfair labor practice is at issue”

(Opp. at 10, citing AFL-CIO I at *9). But unfair labor practices are at issue here, because the

instant Rule will significantly impact how those cases are litigated and whether certain conduct

can be found to be unfair labor practices. This case thus presents the scenario distinguished by

footnote 9 of AFL-CIO I, at *12: a Board rule that pertains to unfair labor practices.

         AFL-CIO resists this conclusion by handwaving away the entire preamble to the Rule as

“speculation” and “stray remarks,” and insisting that the amendments to the Board’s rules and

regulations are “directed at the processing of representation petitions.” (Opp. at 13.) 7 But it

obscures the actual text of those rules in doing so. The new blocking-charge policy explicitly

restricts the operative effect of filed unfair labor practice charges upon concurrent representation


with the question of whether an agency has overstepped its statutory authority. The latter, as the
Supreme Court has recently taken pains to clarify, is not a jurisdictional question at all, but one
running to the merits of the agency action. City of Arlington, Tex. v. FCC, 569 U.S. 290, 297
(2013) (“Because the question—whether framed as an incorrect application of agency authority
or an assertion of authority not conferred—is always whether the agency has gone beyond what
Congress has permitted it to do, there is no principled basis for carving out some arbitrary subset
of such claims as ‘jurisdictional.’”). Because jurisdiction and power to act are two different
things, merely observing that circuit courts would have jurisdiction to review a species of ultra
vires Board action in no way implies that such action would actually be lawful.
7
  While we express no views on the validity of “stray remarks” as a doctrine in other contexts,
such a doctrine cannot apply to the considered, published views of an agency justifying its
reasons for engaging in a rulemaking. Cf. Citizens Awareness Network v. U.S., 391 F.3d 338, 360
(1st Cir. 2004) (Lipez, J., concurring) (rejecting petitioner’s attempt to characterize provisions of
the preamble to a rule as mere “stray remarks” not expressing the agency’s real views).

                                                  8
           Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 9 of 22




proceedings. 8 Even setting aside the fact that we are talking about the blocking charge policy

here, i.e. a policy specifically focused upon the effect of unfair labor practice charges, variations

of the word “charge” are used ten times in the new provisions of the Rule. Unfair labor practice

cases are at the heart of the blocking-charge policy change.

         The argument for why the new voluntary-recognition bar policy impacts unfair labor

practices is concededly more complex, because new 29 C.F.R. § 103.21, unlike Section 103.20,

does not directly reference unfair labor practice cases. But, for the reasons explained in our

opening brief (Mot. at 10) and the preamble to the Rule, 85 Fed. Reg. at 18,384-85, the Board’s

rule changes will both expand unfair labor practice liability in some cases and rule it out in

others, depending on the situation at hand. This is not some speculative, attenuated consequence

of the Rule; it’s a deliberate choice that the Board wrestled with in deciding whether to



8
    The Rule added the following language to 29 C.F.R. § 103.20:
         (b) If [unfair labor practice] charges are filed alleging violations other than those
         described in paragraph (c) of this section, the ballots will be promptly opened and
         counted at the conclusion of the election.
         (c) If charges are filed that allege violations of section 8(a)(1) and 8(a)(2) or section
         8(b)(1)(A) of the Act and that challenge the circumstances surrounding the petition or the
         showing of interest submitted in support of the petition, or a charge is filed that alleges an
         employer has dominated a union in violation of section 8(a)(2) and seeks to disestablish a
         bargaining relationship, the regional director shall impound the ballots for up to 60 days
         from the conclusion of the election if the charge has not been withdrawn or dismissed
         prior to the conclusion of the election. If a complaint issues with respect to the charge at
         any point prior to expiration of that 60-day post-election period, then the ballots shall
         continue to be impounded until there is a final determination regarding the charge and its
         effect, if any, on the election petition. If the charge is withdrawn or dismissed at any time
         during that 60-day period, or if the 60-day period ends without a complaint issuing, then
         the ballots shall be promptly opened and counted. The 60-day period will not be
         extended, even if more than one unfair labor practice charge is filed serially.
         (d) For all charges described in paragraphs (b) or (c) of this section, the certification of
         results (including, where appropriate, a certification of representative) shall not issue
         until there is a final disposition of the charge and a determination of its effect, if any, on
         the election petition.

                                                    9
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 10 of 22




promulgate the Rule. Consciously reinterpreting an employer’s duty to bargain in good faith with

the representative of a group of its employees—one of the core unfair labor practices defined by

Congress in Section 8(a)(5) of the NLRA, 29 U.S.C. §158(a)(5)—is the epitome of a rule

affecting unfair labor practices.

V.     Section 10(f) is ambiguous as to whether it authorizes direct circuit-court review of
       Board rulemaking, and thus must be so construed under Investment Company,
       NYRSC, and Lorion.

       AFL-CIO also seeks (Opp. at 6-11, 15-19) to rebut the Board’s broader contention that

Section 10(f) encompasses all Board rulemakings (i.e., that AFL-CIO I was incorrectly decided).

However, it does not dispute the overarching principle that, when construing a direct-review

provision, the D.C. Circuit (and other courts) will read in favor of review except where there is

very clear indication that the provision does not cover a particular class of cases. Nat’l Auto.

Dealers Ass’n, 670 F.3d at 270. Instead, in agreement with AFL-CIO I, AFL-CIO merely argues

that such clear indications are present here.

       A. Text

       AFL-CIO I finds indications that Section 10(f) applies only to unfair labor practice cases

in Section 10(f)’s venue clause and its location within the statute. But it does so only by

improperly conflating subject-matter jurisdiction with venue, an error AFL-CIO’s opposition

summarily repeats (Opp. at 15 n.3). Under Section 10(f), the venue for review is “any United

States court of appeals in the circuit wherein the unfair labor practice in question was alleged to

have been engaged in or wherein [the aggrieved] person resides or transacts business, or [the

D.C. Circuit].” 29 U.S.C. § 160(f) (emphases added). This provision does not require there to

have been an “unfair labor practice in question” to have effect. It implies that there has been an

“unfair labor practice in question,” but that’s the very definition of ambiguity—a statutory phrase

that can be read in multiple different ways.
                                                 10
          Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 11 of 22




          By the same token, both AFL-CIO here, and the court in AFL-CIO I, make much of the

fact that Section 10(f) is placed within the section of the Act dealing with unfair labor practices.

(Opp. at 10, 19, citing AFL-CIO I, at *10). 9 But we know why Congress structured the NLRA

that way, and the reason has nothing to do with rulemaking. The overriding concern of Congress

was to prohibit direct judicial review of representation cases. AFL, 308 U.S. at 401. 10 Under the

pre-NLRA regime of judicial review, elections were not being held because orders to conduct

such elections were stalled in the courts of appeals. Id. at 409 n.2. “The conclusion is

unavoidable,” the Supreme Court held, “that Congress, as the result of a deliberate choice of

conflicting policies, has excluded representation certifications of the Board from the review by

federal appellate courts authorized by the Wagner Act except in the circumstances specified in §

9(d).” Id. at 411. 11 So Congress separated the judicial review provision of unfair labor practices

from the NLRA’s provisions relating to representation certifications.

          This history is all well known, but it tells us nothing about judicial review of rulemaking,

a third, distinct statutory function of the Board that wasn’t before the high Court in AFL. As the

D.C. Circuit acknowledged in NYRSC, it’s likely that Congress didn’t even realize that it needed

to provide a venue for rulemaking challenges—exactly as was the case for the SEC in the

Investment Advisers Act, which was enacted in 1940, five years after the NLRA. At that time,

the courts generally declined to engage in pre-enforcement review of agency rules because such


9
    As we previously noted (Mot. at 13 n.9), the caption itself is of no probative value here.
10
  General Drivers, Chauffeurs & Helpers, Local 886, v. NLRB, 179 F.2d 492, 494 (10th Cir.
1950), and Inland Container Corp. v. NLRB, 137 F.2d 642, 643 (6th Cir. 1943), cited by AFL-
CIO, merely restate the principle of AFL.
11
  Section 9(d) provides that the record of a representation case “shall be included” with the
record submitted to a court whenever a subsequent, related unfair labor practice order is
challenged pursuant to the provisions of Section 10(f). 29 U.S.C. § 159(d). The “Wagner Act”
mentioned by AFL is another name for the NLRA as originally enacted in 1935.

                                                   11
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 12 of 22




challenges were thought to be unripe. NYRSC, 799 F.3d at 1134. Thus, “drafters of review

provisions [] were not typically considering those challenges.” Id. 12 Congress made no

“deliberate choice of conflicting policies,” AFL, 308 U.S. at 411, when it came to subject-matter

jurisdiction of rulemaking suits.

       In some ways, the parties are not all that far apart here. If Section 10(f) were its own

Section of the NLRA and did not offer the location of an unfair labor practice as one of several

sources of appellate venue, we would likely not even be having this discussion—it would clearly

apply to rulemakings. We agree with AFL-CIO that there are countervailing considerations,

namely that Congress instead (i) included a venue provision that alludes to the existence of an

unfair labor practice, and (ii) constructed it as a subsection of Section 10. Those countervailing

considerations are what makes Section 10(f) ambiguous. But “plain meaning, like beauty, is

sometimes in the eye of the beholder.” Lorion, 470 U.S. at 737. Nothing in Section 10(f) resolves

this ambiguity or expresses any clear Congressional intent to channel judicial review of Board

rulemakings to district courts.




12
   As we previously explained (Mot. at 14), pre-enforcement challenges to rules were rare and
widely assumed to be unripe in 1947, when Congress last amended the NLRA’s rulemaking
provision. This did not change until twenty years later, when the Supreme Court issued its
landmark decision in Abbott Laboratories v. Gardner, 387 U.S. 136 (1967). See Stephen G.
Breyer & Richard B. Stewart, Administrative Law and Regulatory Policy 1110-11 (3d ed. 1992)
(“Before Abbott Laboratories, the courts typically reviewed the lawfulness of an agency's rule,
not when the agency promulgated the rule, but when the agency enforced the rule.”); accord
PDR Network, LLC v. Carlton & Harris Chiropractic, Inc., 139 S. Ct. 2051, 2060 (2019) (four-
Justice concurrence in the judgment) (“To be sure, this Court’s decision in Abbott Laboratories
v. Gardner revolutionized administrative law by also allowing facial, pre-enforcement challenges
to agency orders, absent statutory preclusion of such pre-enforcement review.” (citation omitted
and emphasis removed)). Thus, it is likely that the 1947 Congress simply assumed that judicial
review of Board rules would occur only, if at all, in the post-enforcement context—that is, when
a person aggrieved by application of a rule in an unfair-labor-practice case challenged the rule in
a court of appeals under Section 10(f).

                                                 12
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 13 of 22




       B. Legislative History

       If Section 10(f)’s ambiguous text fails clearly to resolve the question whether Congress

committed rulemaking review to district or circuit courts, its legislative history is even less

illuminating. We’ve already discussed the scant evidence available, which is that Congress

clearly wanted to preclude judicial review of representation cases but had no clear intent of any

kind as to rulemaking. We explained in our opening brief that the legislative history of the

NLRA lacks any clear description of where judicial review of rulemakings is to be conducted.

(Mot. at 14.) AFL-CIO evidently has not located any additional materials that shed light on the

question presented, and neither have we. 13

       C. Caselaw

       Moving next to AFL-CIO’s review of caselaw under the NLRA (Opp. at 7-9, 17-19),

when the Supreme Court said in AFL that the NLRA “on its face thus indicates a purpose to limit

the review afforded by § 10 to orders of the Board prohibiting unfair labor practices,” id. at 409,

it was talking only about the exclusion of representation cases—not sub silentio deciding a

question about the locus of judicial review of rulemakings in a case where no such question was

ever presented. AFL-CIO resists the Board’s characterization of the quoted language as dicta

(Opp. at 7 n.1, 18 n.5), but the definition of a dictum is “[a] judicial comment made while

delivering a judicial opinion, but one that is unnecessary to the decision in the case and therefore

not precedential.” Black's Law Dictionary (11th ed. 2019).


13
  AFL-CIO does cite the legislative history of the Labor-Management Relations Act of 1947 to
suggest “that Congress intended the Board’s § 6 rulemaking authority to be subject solely to the
prescriptions and principles of the APA.” (Opp. at 4 (citing H.R. Conf. Rep., No. 510, 80th
Cong. 1st Sess., p. 38 (1947)). All parties agree that the merits of this case turn upon whether the
Board followed the APA’s substantive standards. But the APA is not a jurisdictional grant.
Califano v. Sanders, 430 U.S. 99, 107 (1977). Saying that it applies here cannot answer the
question of which court is to perform the review of the merits in the first instance.

                                                 13
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 14 of 22




        The Court did not need to (and in all likelihood did not intend to) comment on the locus

of judicial review of rulemaking in order to decide that individual representation certifications

are not final orders of the Board reviewable in court. AFL, 308 U.S. at 409. Rulemaking is not

even mentioned in AFL. Nothing about the court’s “rationale for holding that orders issued in

representation cases are not subject to review under § 10(f)” (Opp. at 7 n.1) turned even to the

slightest degree on its views about rulemaking. This is as classic an example of a “drive-by

jurisdictional ruling . . . (if [it] can even be called a ruling on the point rather than a dictum)” as

ever there was. Steel Co., 523 U.S. at 91. Whether or not it technically constitutes a dictum, it

has no precedential effect. Id.

        The actual holding of AFL is that certifications in representation cases are not “final

orders of the Board.” Id. at 409. This means that they are not directly reviewable anywhere—not

in circuit courts under NLRA Section 10(f), certainly, but also not in district courts under the

Administrative Procedure Act (APA) either, since that Act allows review only of final agency

action. 5 U.S.C. § 702; see also id. § 554(a)(6) (excluding from the APA’s procedural

requirements any adjudication involving “the certification of worker representatives”).

Rulemakings are final agency action under the APA, while representation certifications are not,

and so caselaw (which includes a number of the other cases cited by AFL-CIO (Opp. at 8-9),

such as General Drivers, Chauffeurs & Helpers, Local 886, v. NLRB, 179 F.2d 492, 494 (10th

Cir. 1950), and Inland Container Corp. v. NLRB, 137 F.2d 642, 643 (6th Cir. 1943)) interpreting

Section 10(f) as prohibiting review of such certifications simply does not apply here.

        AFL-CIO advances another line of cases to support its crabbed reading of Section 10(f),

but those cases are even less on point. (Opp. at 7-8, citing NLRB v. United Food & Commercial

Workers, Local 23, 484 U.S. 112, 127 (1987); Laundry Workers Int'l Union Local 221 v. NLRB,



                                                   14
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 15 of 22




197 F.2d 701 (5th Cir. 1952); Lincourt v. NLRB, 170 F.2d 306, 307 (1st Cir. 1948).) They

involve dismissals or prehearing settlements of unfair labor practice charges, or the conduct of

investigations, by the NLRB’s General Counsel. But “the Board's General Counsel has

unreviewable discretion to refuse to institute an unfair labor practice complaint.” Vaca v. Sipes,

386 U.S. 171, 182 (1967); cf. UFCW, Local 23, 484 U.S. at 130-33 (citing 5 U.S.C. § 701(a))

(APA does not allow for judicial review of pre-hearing decisions to settle or decline prosecution

of unfair labor practice cases because such review is precluded by the NLRA). Since no court

may review the General Counsel’s exercise of prosecutorial discretion, transferring such

challenges to a different court to effectuate the inevitable dismissal would be a pointless

exercise. See 28 U.S.C. § 1631 (transfers to cure want of jurisdiction appropriate only “if it is in

the interest of justice”).

        AFL-CIO also cites to a handful of additional types of cases that have been held to fall

outside of Section 10(f), all of which are either distinguishable, demonstrably incorrect, or both.

The first of these (Opp. at 8), orders quashing hearings in “jurisdictional dispute” cases governed

by NLRA Section 10(k), 29 U.S.C. § 160(k), actually implicates a contentious—albeit narrow—

circuit split. The en banc Ninth Circuit has held that such orders are subject to direct judicial

review. See Foley-Wismer & Becker v. NLRB, 682 F.2d 770 (9th Cir. 1982), supplemented, 695

F.2d 424 (9th Cir. 1982). Other circuits disagree. Shell Chem. Co. v. NLRB, 495 F.2d 1116 (5th

Cir. 1974); Manhattan Constr. Co. v. NLRB, 198 F.2d 320 (10th Cir. 1952). As the majority and

dissenting opinions in Foley-Wismer make clear, however, the dispute is over whether such

orders are in fact “final agency action” and therefore reviewable in circuit courts, or not final and

not reviewable at all. No court has ever endorsed the position, analogous to the one AFL-CIO

advances here, that they are reviewable in district courts.



                                                 15
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 16 of 22




       It next cites to “administrative discipline” cases in which the Board reprimands,

suspends, or disbars a practitioner from appearing before it under 29 C.F.R. § 102.177. (Opp. at

9.) Those cases are distinguishable—unlike rulemaking, a statutory function of the Board under

Section 6 of the Act, administrative discipline is a nonstatutory housekeeping matter. In any

event, the D.C. Circuit’s resolution of Keiler v. NLRB, No. 95-1192, 1996 WL 103746 (D.C. Cir.

1996), is not only not precedential, it is not even citable as persuasive authority under the D.C.

Circuit’s local rules. D.C. Cir. R. 32.1(b)(1)(A) (unpublished dispositions “entered before

January 1, 2002, are not to be cited as precedent”). 14

       Finally, New York Racing Ass’n v. NLRB, 708 F.2d 46, 54 (2d Cir. 1983), also cited by

AFL-CIO (Opp. at 9), summarily held that district courts have jurisdiction to review the

procedures by which the Board determines to decline jurisdiction over particular industries, but

not the substance of those determinations. That case does not bind this court and offers no

explanation for its creation of a regime of bifurcated judicial review. It may have had some heft

when it issued—but see Sloas v. CSX Transp., Inc., 616 F.3d 380, 389 (4th Cir. 2010) (cases that

“offer no rationale for their holdings” are unpersuasive). But just two years later, the Supreme

Court in Lorion instructed courts not to adopt interpretations of direct-review provisions that

would create a “seemingly irrational bifurcated system” of review unless the statute in question

simply cannot be read to vest all judicial review in a single level of the courts. 470 U.S. at 742

(quoting Crown Simpson Pulp Co. v. Costle, 445 U. S. 193, 196-197 (1980)). We doubt New

York Racing’s residual precedential weight even within the Second Circuit, and of course it has

none here.



14
  As we previously warned AFL-CIO’s attorneys about this rule in AFL-CIO I, we request here
that the citation be stricken from the briefs.

                                                 16
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 17 of 22




       D. The NLRA in its broader context

       At the end of the day, there is simply nothing in either case law or legislative history that

could provide any indication—much less the requisite “firm indication”—that Congress wanted

NLRA rulemakings reviewed by district courts. This is not surprising, because such a desire

would completely contradict what we know about Congressional intent in enacting the NLRA.

Unfair labor practice orders skip over district courts completely; the only involvement of district

courts in the NLRA scheme is as to ancillary matters of subpoena enforcement and pendent relief

that require swift action; and the 1935 Congress repeatedly expressed opposition to the then-

prevalent practice of district courts interjecting themselves into labor-policy questions by

enjoining elections before employees could even express their sentiments on unionization. See,

e.g., S. Rep. No. 74-573, reprinted at 2 Legislative History of the National Labor Relations Act

2300, 2305 (1949). At an even more general level, the passage of the Railway Labor Act, Norris-

LaGuardia Act, and National Labor Relations Act between 1926 and 1935, represented a

conscious break from the prior era of “government by injunction,” in which federal district

judges exercised what amounted to democratically-unaccountable control of national labor

policy. See generally William Forbath, The Shaping of the American Labor Movement, 102

HARV. L. REV. 1180-85, 1227-35 (1989). The idea that the same Congress would have returned

to those same district judges the power to issue sweeping injunctions against the Board’s efforts

to govern that same labor policy through the enactment of rules and regulations defies

explanation.

       Consider, for example, the Board’s recently announced rule modifying the standard for

determining whether two employers are a joint employer under the NLRA. See Joint Employer

Status Under the National Labor Relations Act, 85 Fed. Reg. 11,184 (Feb. 26, 2020). Previously,



                                                 17
         Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 18 of 22




the Board had changed that standard in an unfair-labor-practice case, which was reviewed by the

D.C. Circuit in the first instance under Section 10(f). Browning-Ferris Indus. of Cal., Inc., 362

NLRB 1599 (2015), aff’d in part, rev’d in part and remanded, 911 F.3d 1195 (D.C. Cir. 2018);

see generally NLRB v. Bell Aerospace Co., 416 U.S. 267, 294 (1974) (“The Board is not

precluded from announcing new principles in an adjudicative proceeding and . . . the choice

between rulemaking and adjudication lies in the first instance within the Board's discretion.”).

Yet, AFL-CIO’s position would cause the current rule to be reviewed in district court. The

dichotomy is baffling. There is no reason to suspect that Congress wanted circuit courts to

exercise initial review of the Board’s “new principles” when they are announced via adjudication

but not when the Board chooses to act via rulemaking.

        Even aside from these NLRA-specific considerations, of course, there are all sorts of

problems with routing judicial review of Board rulemakings to district courts—an approach that

ultimately benefits no one. Under such a scheme, the district courts are taxed with deciding cases

under a statute that they rarely interpret and subject to de novo circuit court review anyway. This

wastes district judges’ time, the Board’s resources, and private challengers’ money on what

amounts to a dress rehearsal. Cf. Lorion, 470 U.S. at 744 (describing the “waste” attendant in

“duplication of the identical task” of reviewing an administrative record first in district, and then

in circuit courts).

        Lorion’s discussion warrants additional analysis because it is particularly instructive here.

That case involved a citizen request for a hearing on suspending a nuclear plant’s operating

license, which was denied (following an extensive discussion and citation of evidence) by the

Nuclear Regulatory Commission. Id. at 731. The applicable direct-review provision provided for

circuit court review of orders in a “proceeding for the granting, suspending, revoking, or



                                                 18
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 19 of 22




amending of any license” by the NRC, but the court of appeals reasoned that since the NRC had

not actually initiated such a proceeding and the petitioner had no right to have such a proceeding

initiated, the matter fell outside of its jurisdiction. Id. at 733. The Supreme Court reversed,

finding that the statute, while it could be read to foreclose appellate jurisdiction in cases decided

without a hearing, could also be read to create such jurisdiction independent of whether a hearing

had taken place or not. Id. at 736. The Court found “fragmentary” evidence in the legislative

record suggesting that Congress would have preferred the result it reached, but it also relied upon

the more fundamental observation that the statute reflected a “basic congressional choice” to

“avoid the duplication of effort involved in creation of a separate record before the agency and

before the district court.” Id. at 740. It also noted several bizarre consequences that would follow

from the court of appeals’ holding which, while not precisely identical to those we’ve just

identified under the NLRA, involve similar inefficiencies of time and effort. Id. at 742-43 (citing

Investment Company, 551 F.2d at 1276). Finally, the Court articulated a number of general

problems with district-court review of administrative action, notably the absence of any role for

the court’s factfinding function—since, if the administrative record is inadequate, the appropriate

course is to remand the case, not redecide it on the basis of proceedings in district court. Id. at

744.

       It was this constellation of considerations that led the Court to pronounce that “[a]bsent a

firm indication that Congress intended to locate initial APA review of agency action in the

district courts, we will not presume that Congress intended to depart from the sound policy of

placing initial APA review in the courts of appeals.” Id. at 745. We have a system of district

courts, in the first instance, to find facts and apply the law to those facts in cases which require

those functions, not to add an additional layer of cold-record review to cases that will already



                                                  19
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 20 of 22




receive it at the appellate level. Two-layer review also needlessly delays the final resolution of

those very challenges. It was, of course, for exactly these reasons that the D.C. Circuit created

the Investment Company presumption—that where Congress has certainly committed “orders” to

direct circuit-court review, courts should avoid, wherever possible, reading those review

provisions to require district courts to review rulemakings.

       AFL-CIO’s answer to this problem is simply to shrug; it does not even attempt to explain

why it believes Congress committed NLRB rulemaking to district courts. But such a blinkered

approach runs squarely afoul of the D.C. Circuit’s instructions to broadly interpret New Deal-era

direct-review provisions to give full effect to Congressional intent in enacting those provisions.

NYRSC, 799 F.3d at 1134.

       The Board’s motion should be granted and this matter transferred to the United States

Court of Appeals for the D.C. Circuit.




                                                 20
       Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 21 of 22




                             Respectfully submitted,

Dated: September 11, 2020    WILLIAM G. MASCIOLI
                             Assistant General Counsel

                             DAWN L. GOLDSTEIN
                             Deputy Assistant General Counsel

                             POLLY MISRA
                             Supervisory Attorney

                             /s/Paul A. Thomas
                             PAUL A. THOMAS
                             Trial Attorney
                             National Labor Relations Board
                             Contempt, Compliance and Special Litigation Branch
                             paul.thomas@nlrb.gov
                             (202) 273-3788
                             1015 Half St. SE
                             Washington, DC 20003




                                      21
        Case 1:20-cv-01909-BAH Document 16 Filed 09/11/20 Page 22 of 22




                               CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury that the attached document was filed on September 11,
2020, and served upon counsel of record for all parties via the court’s CM/ECF system.

                                    /s/ Paul A. Thomas




                                              22
